Exhibit 10.1

GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.




SUBSCRIPTION AGREEMENT

("Agreement")




THE SECURITIES SUBSCRIBED FOR BY THIS AGREEMENT ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  SUBSCRIBER
SHOULD BE AWARE THAT SUBSCRIBER MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF
THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  




THE SECURITIES SUBSCRIBED FOR BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF CERTAIN STATES
AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE SECURITIES SUBSCRIBED FOR BY THIS
AGREEMENT HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THE SECURITIES OFFERED BY THE COMPANY.  ANY REPRESENTATION TO THE
CONTRARY IS UNLAWFUL.




Guardian Technologies International, Inc.

516 Herndon Parkway

Suite A

Herndon, Virginia 20170




[For purchase of units of securities]




Ladies and Gentlemen:




The undersigned (the "Subscriber") desires to subscribe for and purchase units
of securities (“Units”), each unit consisting of 142,857 shares of common stock,
$.001 par value per share (the “Common Stock”) and a Class H Common Stock
Purchase Warrant to purchase 214,285 shares of Common Stock (the “Class H
Warrant”) to be issued by Guardian Technologies International, Inc., a Delaware
corporation (the "Company”) upon the terms set forth in the Confidential
Investor Term Sheet attached hereto as Exhibit A (the “Confidential Investor
Term Sheet”).  Accordingly, the Subscriber hereby agrees as follows:




1.

Subscription.  The Subscriber hereby subscribes for and agrees to purchase from
the Company the number of Units to be issued by the Company, as set forth on the
Signature Page attached to this Agreement, in consideration of the subscription
amount set forth on the Signature Page.




2.

Purchase Procedure.  The Subscriber acknowledges that, in order to subscribe for
the Units, Subscriber must, and Subscriber does hereby, deliver to the Company:




2.1

One (1) executed counterpart of the Signature Page attached to this Agreement
together with appropriate notarization; and




2.2

A check, subject to collection, in the amount set forth on the Signature Page
representing payment in full for the Units desired to be purchased hereunder,
made payable to the order of “Guardian Technologies International, Inc.,” or
shall cause a wire transfer of immediately available United States’





1







funds in favor of “Guardian Technologies International, Inc.” for such amount in
accordance with wire transfer instructions to be furnished by the Company.




2.3

An executed copy of a Confidential Purchaser Questionnaire.




3.

Representations of Subscriber.  By executing this Agreement, the Subscriber
makes the following representations, declarations and warranties to the Company,
with the intent and understanding that the Company will rely thereon:




3.1

The Subscriber has all requisite power and authority to enter into this
Agreement, and to carry out the provisions hereof.




3.2

The Subscriber represents that the Subscriber satisfies the definition of
“accredited investor” as set forth in Rule 501(a) of Regulation D (“Regulation
D”) under the Securities Act of 1933, as amended (the “Securities Act”) (a copy
of such definition is set forth in Appendix A attached hereto). As specifically
disclosed by the undersigned Subscriber in the Confidential Purchaser
Questionnaire executed and delivered to the Company herewith and incorporated
herein by this reference.




3.3

The Subscriber understands that (i) the Common Stock, the Warrants, and the
shares of Common Stock of the Company underlying the Warrants (collectively, the
“Securities”) have not been registered under the Securities Act or any
applicable state securities law, (ii) Subscriber cannot sell any Securities
unless they are registered under the Securities Act and any applicable state or
foreign securities laws or unless exemptions from such registration requirements
are available, (iii) a legend will be placed on the certificates evidencing the
Securities, stating that the Securities have not been registered under the
Securities Act and setting forth or referring to the restrictions on
transferability and sales thereof, (iv) the Company will place stop transfer
instructions against the Securities, and (v) the Company has no obligation to
register the Securities or assist the Subscriber in obtaining an exemption from
the various registration requirements.




3.4

The Subscriber (i) is acquiring the Securities solely for the Subscriber's own
account for investment purposes only and not with a view toward resale or
distribution, either in whole or in part; (ii) has no contract, undertaking,
agreement or other arrangement, in existence or contemplated, to sell, pledge,
assign or otherwise transfer the Securities, to any other person; and (iii)
agrees not to sell, assign, encumber or transfer all or any part of the
Securities (except a transfer upon his death, incapacity or bankruptcy or a
transfer without consideration to his spouse and/or children and/or a trust for
the benefit of such family members) until such securities are subsequently
registered under the Securities Act and any applicable state securities laws or
unless an exemption from any such registration is available as evidenced by an
opinion of counsel acceptable to the Company to the effect that such transfer or
assignment (i) may be effected without registration of the Securities under the
Securities Act; and (ii) does not violate any applicable Federal or state
securities laws.




3.5

The Subscriber represents that the Company has made available to Subscriber all
information which Subscriber deemed material to making an informed investment
decision in connection with his purchase of the Securities. The Subscriber
acknowledges that the Subscriber has received and carefully read in their
entirety (i) this Subscription Agreement, and all information necessary to
verify the accuracy and completeness of the Company's representations,
warranties and covenants made herein; (ii) the Confidential Investor Term Sheet;
(iii) the form of Class H Common Stock Purchase Warrant Agreement attached
hereto as Exhibit B; (iv) the Company’s Annual Report on Form 10-K for the year
ended December 31, 2006, the Company’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2007, and the Company’s Current Reports on Form 8-K
filed with the Securities and Exchange Commission (“SEC”) on July 12, 2007, July
24, 2007, August 7, 2007, August 17, 2007,





2







September 12, 2007, September 18, 2007, October 10, 2007, and October 19, 2007,
as amended; and (vi) written (or verbal) answers to all questions the Subscriber
submitted to the Company regarding an investment in the Company; and the
Subscriber has relied on the information contained therein and has not been
furnished with any other documents, offering literature, memorandum or
prospectus.  The Subscriber acknowledges that the Company has made available to
the Subscriber the opportunity to ask questions of, and receive answers from the
Company, its officers, directors and other persons acting on its behalf,
including Mr. William J. Donovan, President and Chief Operating Officer of the
Company, 516 Herndon Parkway, Herndon, Virginia 20170, concerning the terms and
conditions of the Subscriber’s purchase and to obtain any additional
information, to the extent the Company possesses such information or can acquire
it without unreasonable effort or expense, necessary to verify the accuracy of
the information disclosed to the Subscriber.  The Subscriber represents that no
statement, printed material or inducement was given or made by the Company or
anyone on its behalf which is contrary to the information disclosed to the
Subscriber.




3.6

The Subscriber is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables the Subscriber to obtain information from the Company in order to
evaluate the merits and risks of this investment.




3.7

The Subscriber understands that an investment in the Securities involves
substantial risks and Subscriber recognizes and understands the risks relating
to the purchase of the Securities, including those risks disclosed by the
Company under Part I, Item 1A of the Company’s Form 10-K for the year ended
December 31, 2006, and under Part II, Item 1A of the Company’s Form 10-Q for the
quarter ended September 30, 2007.




3.8

The Subscriber has such knowledge and experience in financial and business
matters that the Subscriber is capable of evaluating the merits and risks of an
investment in the Company.




3.9

The Subscriber understands that (i) the offering contemplated hereby has not
been reviewed by any Federal, state or other governmental body or agency; (ii)
if required by the laws or regulations of said state(s) or other jurisdiction
the offering contemplated hereby will be submitted to the appropriate
authorities of such state(s) or other jurisdiction for registration or exemption
therefrom; and (iii) subscription documents used in connection with this
offering have not been reviewed or approved by any regulatory agency or
government department, nor has any such agency or government department made any
finding or determination as to the fairness of the Securities for investment.




3.10

The Subscriber is aware that the Securities have not been registered under the
Act. While the Company’s Common Stock is quoted on the OTC Bulletin Board, the
market for its shares of Common Stock is limited and/or illiquid. Subscriber
understands that there is no market for the Company’s Class H Warrants and none
is expected to develop.  The Subscriber has adequate means of providing for the
Subscriber's current needs and personal and family contingencies, has no need
for liquidity in the investment contemplated hereby, and is able to bear the
risk of loss of his entire investment.




3.11

The Subscriber (a) is a citizen or resident of the state of residence shown on
the Agreement’s Subscriber Signature Page; (ii) if a natural person, is at least
21 years of age; (iii) has adequate means of providing for his or its current
needs and personal contingencies; (iv) has no need for liquidity in his or its
investment in the Securities; and (v) maintains his or its domicile (and is not
a transient or temporary resident) at the address shown below.




3.12

All information that the Subscriber has provided the Company concerning the
Subscriber, the Subscriber's financial position and the Subscriber's knowledge
of financial and business matters is





3







correct and complete as of the date hereof.  The Subscriber agrees that
financial and other information concerning the Subscriber may be disclosed by
the Company to any persons or entities that may enter into a transaction with
the Company.  The Subscriber further agrees, if requested by the Company or its
authorized representative, to provide bank references or other confirming
information concerning the Subscriber's financial information as may be
reasonably requested by the Company.




3.13

The Subscriber is familiar with the nature and extent of the risks inherent in
investments in unregistered securities and in the business in which the Company
is engaged and intends to engage and recognizes and understands all of the risks
relating to the purchase of the securities and has determined that an investment
in the Company is consistent with the Subscriber's investment objectives and
income prospects.




3.14

The Subscriber understands that the total amount of funds tendered to purchase
the Securities are unsecured and are placed at the risk of the business and may
be completely lost.  Subscriber has read the Company’s filings with the SEC
under the Securities Exchange Act of 1934, as amended, including, but not
limited to, the description of the risk factors applicable to the Company and
its businesses set forth therein.




3.15

The Subscriber’s overall commitment to investments including the Subscriber’s
investment in the Company that are not readily marketable is not
disproportionate to the Subscriber’s net worth, and the Subscriber’s investment
in the securities described herein will not cause such overall commitment to
become excessive. The Subscriber understands that the statutory basis on which
such Securities are being offered, sold and/or issued to the Subscriber would
not be available if the Subscriber’s present intention were to hold such
securities for a fixed period of time or until the occurrence of a certain
event. The Subscriber realizes that, in the view of the SEC, a purchase of such
securities now, with a present intention to resell by reason of a foreseeable
specific contingency or any anticipated change in the market value of such
securities, or in the condition of the Company or that of the industry in which
the business of the Company is engaged or in connection with a contemplated
liquidation, or settlement of any loan obtained by the Subscriber for the
acquisition of such securities, and for which such securities may be pledged as
a security or as donations to religious or charitable institutions for the
purpose of securing a deduction on an income tax return, would, in fact,
constitute a purchase with an intention inconsistent with the Subscriber’s
representations to the Company and the SEC would then regard such purchase as a
purchase for which the exemption from registration under the Securities Act
relied upon by the Company in connection herewith is not available.




3.16

The Subscriber acknowledges that the Company has the unconditional right to
accept or reject this subscription, in whole or in part.  The Company will
notify the Subscriber whether this subscription is accepted or rejected.  If
such subscription is rejected, payment will be returned to the Subscriber.




3.17

If the Subscriber is a corporation, trust, partnership or other entity that is
not an individual person, it has been formed and validly exists and has not been
organized for the specific purpose of purchasing the Securities and is not
prohibited from doing so.




3.18

If the Subscriber is purchasing the Securities in a fiduciary capacity for
another person or entity, including without limitation a corporation,
partnership, trust or any other entity, the Subscriber has been duly authorized
and empowered to execute this Subscription Agreement and all other subscription
documents, and such other person or entity fulfills all the requirements for
purchase of the Securities as such requirements are set forth herein, concurs in
the purchase of the Securities and agrees to be bound by the obligations,
representations, warranties and covenants contained herein. Upon request of the
Company, the Subscriber will provide true, complete and current copies of all
relevant documents





4







creating the Subscriber, authorizing its investment in the Company and/or
evidencing the satisfaction of the foregoing.




3.19

The Subscriber recognizes that the Company may seek to raise additional
financing and working capital through a variety of sources, and that although
the Company may undertake one or more public or private offerings of its shares
of Common Stock, debt or equity securities, there can be no assurance that any
such offering will be made or, if made, that it will be successful.  Moreover,
the Company reserves the right to make future offers, either public or private,
of securities including shares of Common Stock or securities convertible into
Common Stock at prices that may be more than or less than the price per share
Subscriber is paying for the shares of Common Stock included in the Units or
upon exercise of the Warrants.




3.20

The Subscriber agrees to maintain in confidence all information furnished to
Subscriber by the Company regarding the Company.




4.

Indemnification.  The Subscriber hereby agrees to indemnify and hold harmless
the Company and the Company's officers, directors, employees, attorneys, agents
and affiliates from and against any and all damages, losses, costs, liabilities
and expenses (including, without limitation, reasonable attorneys' fees) which
they, or any of them, may incur by reason of the Subscriber's failure to fulfill
any of the terms and conditions of this Agreement or by reason of the
Subscriber's breach of any of his representations and warranties contained
herein.  This Agreement and the representations and warranties contained herein
shall be binding upon the Subscriber's heirs, executors, administrators,
representatives, successors and assigns.  THE COMPANY AND THE SUBSCRIBER HAVE
BEEN ADVISED THAT THE INDEMNIFICATION OF THE COMPANY, ITS OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS, AGENTS AND AFFILIATES IS DEEMED TO BE VOID AS AGAINST
PUBLIC POLICY AND THEREBY UNENFORCEABLE IN SOME STATES.




5.

Arbitration Agreement.




5.1

The Subscriber represents, warrants and covenants that any controversy or claim
brought directly, derivatively or in a representative capacity by him in his
capacity as a present or former security holder, whether against the Company, in
the name of the Company or otherwise, arising out of or relating to any acts or
omissions of the Company, or any security holder or any of their officers,
directors, employees, attorneys, agents or affiliates, including without
limitation any controversy or claim relating to a purchase or sale of the
Securities, shall be settled by arbitration under the Federal Arbitration Act in
accordance with the commercial arbitration rules of the American Arbitration
Association ("AAA") and judgment upon the award rendered by the arbitrators may
be entered in any court having jurisdiction thereof.  Any controversy or claim
brought by the Company against the Subscriber, whether in his capacity as
present or former security holder of the Company or against any of the
Subscriber's officers, directors, agents, affiliates, associates, employees or
controlling persons, shall also be settled by arbitration under the Federal
Arbitration Act in accordance with the commercial arbitration rules of the AAA
and judgment rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  In arbitration proceedings under this Section 5, the
parties shall be entitled to any and all remedies that would be available in the
absence of this Section 5 and the arbitrators, in rendering their decision,
shall follow the substantive laws that would otherwise be applicable.  This
Section 5 shall apply, without limitation, to actions arising in connection with
the offer and sale of the Securities contemplated by this Agreement under any
Federal or state securities laws.




5.2

The arbitration of any dispute pursuant to this Section 5 shall be held in
Washington, D.C.





5










5.3

Notwithstanding the foregoing, in order to preserve the status quo pending the
resolution by arbitration of a claim seeking relief of an injunctive or
equitable nature, any party, upon submitting a matter to arbitration as required
by this Section 5, may simultaneously or thereafter seek a temporary restraining
order or preliminary injunction from a court of competent jurisdiction pending
the outcome of the arbitration.




5.4

This Section 5 is intended to benefit the security holders, officers, directors,
employees, attorneys, agents and affiliates of the Company, each of whom shall
be deemed to be a third party beneficiary of this Section 5, and each of whom
may enforce this Section 5 to the full extent that the Company could do so if a
controversy or claim were brought against it.




5.5

The Subscriber acknowledges that this Section 5 limits a number of the
Subscriber's rights, including without limitation (i) the right to have claims
resolved in a court of law and before a jury; (ii) certain discovery rights; and
(iii) the right to appeal any decision.




5.6

Please note that: (i) arbitration is final and binding on the parties;  (ii) the
parties are waiving their rights to seek remedies in court, including the right
to jury trial; (iii) pre-arbitration discovery is generally more limited than
and different from court proceedings;  (iv) the arbitrators’ award is not
required to include factual findings or legal reasoning and any party’s right to
appeal or seek modification of rulings by the arbitrators is strictly limited;
 (v) the panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry; (vi) no person shall
bring a putative or certified class action to arbitration, nor seek to enforce
any pre-dispute arbitration agreement against any person who has initiated in
court a putative class action, or who is a member of a putative class who has
not opted out of the class with respect to any claims encompassed by the
putative class action until: (a) the class certification is denied; or (b) the
class is decertified; or (c) the person is excluded from the class by the
court.  Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Agreement except to the extent
stated herein. 




6.

Governing Law.  The validity and construction of this Agreement and all matters
pertaining hereto are to be determined in accordance with the laws of the
Commonwealth of Virginia without reference to the conflicts of laws of that
state.




7.

Execution in Counterparts.  This Agreement may be executed in one or more
counterparts.




8.

Persons Bound.  This Agreement shall, except as otherwise provided herein, inure
to the benefit of and be binding on the Company and its successors and assigns
and on the Subscriber and his respective heirs, executors, administrators,
successors and assigns.




9.

Notices.  Any notices or other communications required or permitted to be given
under the terms of this Agreement must be in writing and will be deemed to have
been delivered (i) upon receipt, when delivered personally; (ii) upon receipt,
when sent by facsimile, provided a copy is mailed by U.S. certified mail,
postage prepaid and return receipt requested; (iii) three (3) days after being
sent by U.S. certified mail, postage prepaid and return receipt requested; or
(iv) one (1) day after deposit with a nationally recognized overnight delivery
service, postage prepaid, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be: if to the Subscriber, to the address and facsimile number set forth on
the Signature Page hereof; if to the Company, 516 Herndon Parkway, Suite A,
Herndon, Virginia 20170, attention: Chief Executive Officer, facsimile number
(703) 464-8530.








6







10.

Entire Agreement.  This Agreement, when accepted by the Company, and the
Securities issued pursuant hereto will constitute the entire agreement between
the parties with respect to the subject matter hereof and supersede all prior
and contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written, except as herein contained.  This Agreement
may not be modified, changed, waived or terminated other than by a writing
executed by all the parties hereto.  No course of conduct or dealing shall be
construed to modify, amend or otherwise affect any of the provisions hereof.




11.

Headings.  The headings of this Agreement are for convenience of reference only
and are not part of this Agreement.




12.

Assignability.  The Subscriber acknowledges that Subscriber may not assign any
of Subscriber’s rights to or interest in or under this Agreement without the
prior written consent of the Company, and any attempted assignment without such
consent shall be void and without effect.




13.

Interpretation.  When the context in which words are used in this Agreement
indicates that such is the intent, singular words shall include the plural, and
vice versa, and masculine words shall include the feminine and neuter genders,
and vice versa.




14.

CERTIFICATION.  THE SUBSCRIBER CERTIFIES THAT THE SUBSCRIBER HAS READ THIS
ENTIRE SUBSCRIPTION AGREEMENT AND THAT EVERY STATEMENT MADE BY THE SUBSCRIBER
HEREIN IS TRUE AND COMPLETE.




[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]





7







SUBSCRIBER SIGNATURE PAGE







The undersigned, desiring to subscribe for the Units of Guardian Technologies
International, Inc. (the "Company"), as set forth below, acknowledges that the
undersigned has received and understands the terms and conditions of the
Subscription Agreement attached hereto and that the undersigned does hereby
agree to all the terms and conditions contained therein.  




IN WITNESS WHEREOF, the undersigned has hereby executed this Subscription
Agreement as of the date set forth below.  




(PLEASE PRINT OR TYPE)




Number of Units:

 ­­­______




Total Amount Subscription/Conversion:

$100,000




Exact name(s) of Subscriber(s):

____________________________________________________

              

Signature of Subscriber(s)*:

____________________________________________________




State of Residence:

____________________________________________________




*If Subscriber is an association, corporation, partnership or trust enter the
name and title of the person authorized to bind the Subscriber:
  ____________________________________________________




PLEASE ATTACH CERTIFIED COPY OF AUTHORIZING DOCUMENTS.




In addition, if the Subscriber is a corporation and has a corporate seal, the
corporate seal should be affixed:




[SEAL]







Date:
________________________________________________________________________________

Residence or Mailing Address:

__________________________________________________________

Telephone Numbers (include Area Code)

Business:  (___) ___-____

Home:  (___) ___-___

Facsimile Number (include Area Code)

(___) ___-____

Social Security or Taxpayer

Identification Number(s):
________________________________________________________________

Mailing Address for Correspondence

from the Company:
____________________________________________________________________





























8













The foregoing subscription is accepted by Guardian Technologies International,
Inc., to the extent of $__________ this _____ day of ____________, 2008.







GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.







By:

_____________________________________

Name:

William J. Donovan

Title:

President & Chief Operating Officer

















9













Appendix A




INVESTOR SUITABILITY STANDARDS

A purchase of the Units pursuant to the Subscription Agreement involves a high
degree of risk and is suitable only for persons of substantial financial means
who have no need for liquidity in their investments.  The offer, offer for sale,
and sale of the Units is intended to be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to Regulation D promulgated thereunder (“Regulation D”) or another
exemption thereunder and is intended to be exempt from the registration
requirements of applicable state securities laws.  

Rule 501(a) of Regulation D defines an “accredited investor” as any person who
comes within any of the following categories, or who the issuer reasonably
believes comes within any of the following categories, at the time of the sale
of the securities to that person:  

(1)

Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; any insurance company as defined in Section 2(a)(13) of the
Securities Act; any investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that Act; any Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974, if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000, or, if a self-directed plan, with investment decisions made
solely by persons that are accredited investors;

(2)

Any private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

(3)

Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose or acquiring the securities offered, with total assets
in excess of $5,000,000;

(4)

Any director, executive officer or general partner of the issuer of the
securities being offered or sold, or any director, executive officer or general
partner of a general partner of that issuer;

(5)

Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000;

(6)

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

(7)

Any trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii); or

(8)

Any entity in which all of the equity owners are accredited investors.





10













EXHIBIT A







CONFIDENTIAL INVESTMENT TERM SHEET



































11
















The securities described in this Confidential Investment Term Sheet have not
been the subject of registration under the Securities Act of 1933, as amended
(the “Securities Act”), or any state securities laws, nor has the offer and/or
sale of such securities been reviewed, approved or disapproved by the Securities
and Exchange Commission (the “SEC”).  Neither the SEC nor any state securities
commission has approved or disapproved of these securities or passed upon the
accuracy or adequacy of the information set forth herein.  Any representation to
the contrary is a criminal offense.   This Confidential Investment Term Sheet
does not constitute an offer to sell or a solicitation of an offer to buy the
securities described herein in any jurisdiction where, or to any person to whom,
it is unlawful to make such offer or solicitation in such jurisdiction. The
securities described herein are being offered and made available only to
investors who qualify as "accredited investors" as defined in Rule 501 of
Regulation D promulgated under the Securities Act.  The securities described
herein are being offered pursuant to an exemption from the registration
requirements of the Securities Act and applicable state securities laws relating
to transactions not involving a public offering or solicitation.  Such
exemptions limit the number and types of investors to whom the offering is made
and restrict subsequent transfer of the securities described herein.




Confidential Investment Term Sheet




February 5, 2008




General Terms

1.    Issuer:

Guardian Technologies International, Inc., a Delaware corporation (the
“Company”)

2.    Trading Symbol:

OTCBB: GDTI




3.    Amount of Financing:

Up to US$7,000,000 (the “Financing”)

4.    Investors:

Investors in the Financing will be exclusively “accredited investors” within the
meaning of Rule 501 of Regulation D under the Securities Act of 1933, as amended
(the “Securities Act”), including certain institutional investors (the
“Investors” or “Holders”).  The offering will be made pursuant to an exemption
from the registration requirements under the Securities Act set forth in Section
4(2) of the Securities Act and Rule 506 of Regulation D promulgated thereunder.




5.    Use of Proceeds:

General corporate purposes including growth and capital initiatives








12

















6.    Price:

$100,000 per Unit (as such term is hereinafter defined).  Subject to the minimum
investment amount, Investors may purchase partial Units.

7.    Minimum Investment:

$100,000

8.    Type of Security:

Units of securities (“Units”), each Unit consisting of (a) 142,857 shares of the
Company’s common stock, $.001 par value per share (“Common Stock”), equal to a
purchase price per share of $0.70, and (b) 214,285 Class H Common Stock Purchase
Warrants (the “Class H Warrants”) (the Class H Warrants and  the Common Stock,
the “Securities”).  Each Warrant entitles the holder thereof to purchase one
share of Common Stock.  The Securities will be “restricted securities” within
the meaning of Rule 144 under the Securities Act and may not be reoffered or
resold without registration under the Securities Act or an exemption from such
registration requirements.  The certificates representing the Securities shall
bear a legend reflecting such restrictions.

9.    Anticipated Closing Date:

The later of (i) February 15, 2008 or (ii) ten (10) trading days following the
Company’s delivery of a notice regarding the Financing (“Debenture Holder
Notice”) to certain holders of the Company’s outstanding Series A 10% Senior
Convertible Debentures, or such later date as the Company shall determine or as
required under the terms of the Company’s agreements with the holders of such
debentures (the “Closing,” the date of such Closing, the “Closing Date”) but in
any event no later than January 31, 2008 (“Termination Date”).  The Company
reserves the right to reject subscriptions for the Units for any reason or no
reason.

10.    Escrow Arrangements:













Pending Closing, subscriptions for the Units will be held in a non-interest
bearing escrow account pursuant to an escrow agreement between the Company and
an escrow agent designated by the Company for the Financing.  In the event a
subscription is rejected or if no Closing is held on or before the Termination
Date, subscription proceeds will be returned to an Investor without interest or
deduction.





13
















11.    Class H Warrants:

 

 

(a)    Amount of Warrants:

214,285 Class H Warrants included in each Unit

 

 

 

 

(b)    Exercise Prices:

$0.70 per share

 

(c)    Term:

The Class H Warrants may be exercised in whole or in part at any time or from
time to time after the issue date until the expiration date. At any time during
the 60 month period following the issue date.

 

(d)    Redemption:

Immediately following the date of issuance, the Class H Warrants shall be
redeemable by the Company at a price of $.001 per Warrant if for ten (10)
consecutive trading days the closing bid or sale price (“Closing Sale Price”) of
the Company’s Common Stock on the trading market for the Common Stock equals or
exceeds $5.00.  The Company shall provide 15 days’ prior written notice of the
date fixed for redemption.  The Holder’s right to exercise the Class H Warrants
shall terminate on the business day immediately preceding the redemption date
set by the Company.

 

(e)    Anti-Dilution Provisions:

The Warrants will contain customary anti-dilution provisions in the event of
stock splits, stock dividends, capital reorganizations and the like.

12.    Trading Restrictions:

Investors and their affiliates will not trade in the Company’s Common Stock
until the Company has filed with the Securities and Exchange Commission (“SEC”)
a Current Report on Form 8-K regarding the Closing of the Financing.

13.    Governing Law:

Commonwealth of Virginia





14
















14.    Arbitration:

Disputes will be submitted to binding arbitration under the commercial
arbitration rules of the American Arbitration Association in Washington, D.C.

15.    Confidentiality:

The existence and terms set forth in this Confidential Investment Term Sheet are
confidential and shall not be disclosed to any third party who is not a
prospective purchaser of the Securities contemplated herein or an officer,
director, agent, adviser or legal counsel to such prospective investor, unless
required by law.  Notwithstanding the foregoing, a copy of this Confidential
Investment Term Sheet may be furnished to investors in the Company’s Series A
10% Senior Convertible Debentures pursuant to provisions of the Company’s
agreements with such investors and such investors may  elect to participate in
the Financing in part or in whole following delivery of the Debenture Holder
Notice.

16.    Definitive Agreements:

This Confidential Investment Term Sheet summarizes the principal terms with
respect to a potential investment in the Company by an Investor.  This
Confidential Investment Term Sheet is not intended to be and does not constitute
a legally binding obligation.  The investment will be made subject to the
execution and delivery of definitive agreements, which agreements shall include,
among other things, representations of the Company and the Investor, covenants
of the Company reflecting the provisions set forth herein, and other customary
provisions.

17.    SEC Filings:

In connection with an investment, Investors should carefully review the
Company’s filings with the SEC, including the Company’s Annual Report on Form
10-K for the year ended December 31, 2006, the Company’s Quarterly Report on
Form 10-Q for the quarter ended September 30, 2007, and Current Reports on Form
8-K filed with the SEC on July 12, 2007, July 24, 2007, August 7, 2007, August
17, 2007, September 12, 2007, September 18, 2007, October 10, 2007, and October
19, 2007.  The Company’s SEC filings may be viewed without charge on the
Internet via the SEC’s Edgar database.  The Internet address for the SEC’s Edgar
database is as follows: http://www.sec.gov/edgar/searchedgar/companysearch.html.

18.    Risk Factors:

Investment in the Company’s securities involves certain risks including those
risks disclosed under Part I, Item 1A of the Company’s Annual Report on Form
10-K for the year ended





15


















December 31, 2006, and Part II, Item 1A of the Company’s Quarterly Report on
Form 10-Q for the quarter ended September 30, 2007. Copies of such reports and
other filings with the SEC may be obtained from the Company on request.

 




[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]





16













 EXHIBIT B







FORM OF CLASS H COMMON STOCK PURCHASE WARRANT









































17













NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY STATE AND THE SAME HAVE BEEN (OR WILL BE, WITH
RESPECT TO THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) ISSUED IN RELIANCE UPON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. NEITHER
THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
(I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR (II) AN OPINION OF
COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT
VIOLATE THE ACT, THE RULES AND REGULATIONS THEREUNDER, OR APPLICABLE STATE
SECURITIES LAWS.










No. CFW–___

Number of Shares Purchasable

Issue Date: ______________, 200_

Upon Exercise of Warrant: __________




Void after 5:00 p.m. Washington, D.C., Time on ______________, 20__




CLASS H COMMON STOCK PURCHASE WARRANT AGREEMENT




GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.




This is to certify that, subject to the provisions of this Class H Common Stock
Purchase Warrant Agreement (the “Warrant Agreement”) and for value received,
_____________________________ (the "Holder"), is entitled to purchase
____________________________ (_____) shares of common stock, $.001 par value per
share (the "Common Stock;" that warrant, the “Warrant”), subject to adjustment
as set forth herein, of Guardian Technologies International, Inc., a Delaware
corporation (the "Company"), at any time during the period beginning
______________, 200_ (the “Issue Date”), and ending sixty (60) months after the
Issue Date (the "Expiration Date"), but not later than 5:00 p.m. Eastern
Standard Time on the Expiration Date, at an exercise price of Seventy-Five Cents
($0.70) per share, subject to adjustment as set forth herein  (the "Exercise
Price").




1.

Exercise of Warrant.  Subject to the provisions of Sections 4 and 8 below, this
Warrant may be exercised in whole or in part at any time or from time to time on
or after the Issue Date and until the Expiration Date; provided, however, that
if either of such days is a day on which banking institutions are authorized by
law to close (a "Bank Holiday"), then on the next succeeding day which shall not
be a Bank Holiday.  




(a)

Method of Exercise.  This Warrant may be exercised by presentation and surrender
of this Warrant Agreement to the Company at its principal office or at the
office of its transfer agent, if any (the "Transfer Agent").  The presentation
and surrender of this Warrant Agreement for exercise must be accompanied by: (i)
the form of subscription which is attached hereto in Annex A (the "Form of
Subscription") duly executed with signature guaranteed; and (ii) payment of the
aggregate Exercise Price for the number of shares specified in such form.  If
this Warrant should be exercised in part only, upon presentation and surrender
of this Warrant Agreement to the Company or the Transfer Agent for cancellation,
the Company shall execute and deliver a new warrant agreement evidencing the
rights of the Holder to purchase the balance of the shares purchasable
hereunder.  Upon receipt of this Warrant Agreement by the Company at its office
or by the Transfer Agent at its office, in proper form for exercise, the Holder
shall be deemed to be the holder of record of the Common Stock issuable upon
such exercise; provided, however, that if at the date of surrender of this
Warrant Agreement and payment of the aggregate Exercise Price, the transfer
books for the Common Stock shall be closed, the certificates





18













representing the Common Stock or other securities subject to issuance upon such
exercise shall be issuable as of the date on which the Company's transfer books
shall next be opened.  Until such date, the Company shall be under no duty to
deliver any certificate representing such Common Stock or other securities and
the Holder shall not be deemed to have become a holder of record or owner of
such Common Stock or such other securities.




(b)

Forms of Payment Authorized.

Upon exercise of this Warrant, the Holder may, at its discretion, pay the
Exercise Price with cash or by certified or banker’s check.  




(c)

Call Provision.  If, after the Issue Date the closing price on each of five (5)
consecutive trading days exceeds $5.00 (subject to adjustment for forward and
reverse stock splits, recapitalizations, stock dividends and the like), then the
Company may call for cancellation of this Warrant for which a Notice of Exercise
has not yet been delivered (such right, a “Call”) for consideration equal to
$0.001 per Share. To exercise this right, the Company must deliver to the Holder
an irrevocable written notice indicating the call date for which a Notice of
Exercise shall not have been received by the call date will be cancelled at 5:00
p.m. Eastern Standard Time on the tenth day after the Call has been received by
the Holder.




2.

Reservation of Shares.  There shall at all times be reserved for issuance upon
exercise of this Warrant such number of shares of Common Stock as shall be
subject hereto.




3.

Fractional Shares.  Notwithstanding any other provision hereof, the Company
shall not be required to issue fractional shares of Common Stock upon the
exercise of this Warrant.  If any fraction of a share would, except for the
provisions hereof, be issuable upon the exercise of this Warrant, then: (a) if
the fraction of a share otherwise issuable is equal to or less than one-half,
the Company shall round down and issue only the largest whole number of shares
of Common Stock to which the Holder is otherwise entitled, or (b) if the
fraction of a share otherwise issuable is greater than one-half, the Company
shall round up and issue one additional share of Common Stock in addition to the
largest whole number of shares of Common Stock to which the Holder is otherwise
entitled.




4.

Exchange, Transfer or Assignment of Warrant.  Subject to the provisions of this
Section 4 and of Section 8 below, this Warrant Agreement is exchangeable,
without expense, at the option of the Holder, upon presentation and surrender
hereof to the Company or the Transfer Agent, for other warrant agreements
representing warrants of different denominations entitling the holder thereof to
purchase in the aggregate the same number of shares of Common Stock purchasable
hereunder.  Subject to the provisions of this Section 4 and of Section 8 below,
upon surrender of this Warrant Agreement to the Company or the Transfer Agent
accompanied by:  (a) the form of assignment which is attached hereto as Annex B
(the "Form of Assignment") duly executed; and (b) funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
warrant agreement in the name of the assignee named in the Form of Assignment
and this Warrant Agreement shall promptly be canceled.  The Warrant may be
divided or combined with other warrants which carry the same rights upon
presentation of this Warrant Agreement at the office of the Company or the
Transfer Agent, accompanied by a written notice signed by the Holder hereof
specifying the names and denominations in which new warrant agreements are to be
issued. The term "Warrant" as defined above shall hereafter include any warrant
into which this Warrant may be divided, exchanged or combined, and any Warrant
as the same may be hereafter modified or amended from time to time.




5.

Theft, Destruction, Loss or Mutilation of Warrant Agreement.  Subject to the
provisions of Section 4, in the event of the theft, destruction, loss or
mutilation of this Warrant Agreement, upon





19













receipt by the Company of evidence satisfactory to it of such theft,
destruction, loss or mutilation and, in the case of loss, theft or destruction,
of such indemnification as the Company may in its discretion impose, and in the
case of mutilation, upon surrender and cancellation of this Warrant Agreement,
the Company shall execute and deliver a new warrant agreement of like tenor and
date.




6.

Rights of the Holder.  Prior to the exercise of the Warrant, the Holder shall
not be entitled by virtue hereof to any rights of a stockholder in the Company,
either at law or equity.  The rights of the Holder are limited to those
expressed in this Warrant Agreement and are enforceable against the Company only
to the extent set forth herein.




7.

Anti-Dilution Provisions.  The Exercise Price and the number and kind of
securities purchasable upon the exercise of this Warrant shall be subject to
adjustment from time to time as hereinafter provided:




(a)

In case the Company shall issue shares of Common Stock as a dividend upon shares
of Common Stock or in payment of a dividend thereon, or shall subdivide the
number of outstanding shares of its Common Stock into a greater number of shares
or shall contract the number of outstanding shares of its Common Stock into a
lesser number of shares, the Exercise Price then in effect shall be adjusted,
effective at the close of business on the record date for the determination of
stockholders entitled to receive the same, to the price (computed to the nearest
cent) determined by dividing (i) the product obtained by multiplying the
Exercise Price in effect immediately prior to the close of business on such
record date by the number of shares of Common Stock outstanding prior to such
dividend, subdivision or contraction, by (ii) the number of shares of Common
Stock outstanding immediately after such dividend, subdivision, or contraction.




(b)

If any capital reorganization or reclassification of the capital stock of the
Company, or consolidation or merger of the Company with or into another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, lawful and adequate provision
shall be made whereby the Holder shall thereafter have the right to purchase and
receive upon the basis and upon the terms and conditions specified in this
Warrant Agreement and in lieu of the shares of Common Stock immediately
theretofore purchasable and receivable upon the exercise of the rights
represented by this Warrant Agreement, such shares of stock, securities or
assets as may be issued or payable with respect to or in exchange for a number
of outstanding shares of such Common Stock immediately theretofore purchasable
and receivable upon the exercise of the rights represented by this Warrant
Agreement had such reorganization, reclassification, consolidation, merger or
sale not taken place, and in any such case appropriate provision shall be made
with respect to the rights and interests of the Holder to the end that the
provisions of this Warrant Agreement (including, without limitation, provisions
for adjustment of the Exercise Price and of the number of shares of Common Stock
or other securities issuable upon the exercise of this Warrant) shall thereafter
be applicable as nearly as may be practicable in relation to any shares of
stock, securities, or assets thereafter deliverable upon exercise of this
Warrant.  The Company shall not effect any such consolidation, merger or sale
unless prior to or simultaneously with the consummation thereof, the successor
corporation (if other than the Company) resulting from such consolidation or
merger or the corporation purchasing such assets shall assume, by written
instrument, the obligation to deliver to the Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, the Holder
may be entitled to purchase; and such successor corporation agrees to be bound
by the provisions of Section 7 hereof with respect to any securities issued
pursuant to such consolidation, merger or purchase of assets.








20













(c)

Upon each adjustment of the Exercise Price pursuant hereto, the number of shares
of Common Stock specified in this Warrant shall thereupon evidence the right to
purchase that number of shares of Common Stock (calculated to the nearest
hundredth of a share of Common Stock) obtained by multiplying the Exercise Price
in effect immediately prior to such adjustment by the number of shares of Common
Stock purchasable immediately prior to such adjustment upon exercise of this
Warrant and dividing the product so obtained by the Exercise Price in effect
after such adjustment.




(d)

Irrespective of any adjustments to the number or kind of securities issuable
upon exercise of this Warrant or in the Exercise Price, any warrants thereafter
issued may continue to express the same number of shares of Common Stock and
Exercise Price as are stated in the warrants previously issued.




(e)

The Company may, at its sole option, retain the independent public accounting
firm regularly retained by the Company, or another firm of independent public
accountants of recognized standing selected by the Company's board of directors
(the "Board of Directors"), to make any computation required under this section
and a certificate signed by such firm shall be conclusive evidence of any
computation made under this section.




(f)

Whenever there is an adjustment in the Exercise Price and/or in the number or
kind of securities issuable upon exercise of this Warrant, as provided herein,
the Company shall: (i) promptly file in the custody of its Secretary or
Assistant Secretary a certificate signed by the Chairman of the Board of
Directors or the President of the Company and by the Treasurer or an Assistant
Treasurer or the Secretary or an Assistant Secretary of the Company, showing in
detail the facts requiring such adjustment and the number and kind of securities
issuable upon exercise of this Warrant after such adjustment; and (ii) cause a
notice to be sent to the Holder stating that such adjustment has been effected
and stating the Exercise Price then in effect and the number and kind of
securities issuable upon exercise of this Warrant.




(g)

The Exercise Price and the number of shares issuable upon exercise of this
Warrant shall only be adjusted in the manner and upon the conditions heretofore
specifically referred to in Subsections 7(a) through 7(f) above.




8.

Transfer to Comply with the Securities Act and Other Applicable Securities Laws.
Neither this Warrant nor the shares of Common Stock (or other securities)
issuable upon exercise hereof have been registered under the Securities Act or
under state securities laws.  Except as provided in Section 4 above:  (a) this
Warrant may not be transferred, assigned, pledged, sold, or otherwise disposed
of; and (b) the shares of Common Stock (or other securities) issuable upon
exercise of this Warrant may not be transferred, assigned, pledged, sold or
otherwise disposed of in the absence of registration under or exemption from the
applicable provisions of the Securities Act unless the Holder provides the
Company with an opinion of counsel in form and substance satisfactory to the
Company (together with such other representations and warranties as the Company
may request) that the shares of Common Stock issued or issuable, as applicable,
upon exercise of this Warrant may be legally transferred without violating the
Securities Act, and any other applicable securities law and then only against
receipt of an agreement of the transferee (in form and substance satisfactory to
the Company) to comply with the provisions of this section with respect to any
resale or other disposition of such securities. Unless subsequently registered
under the Securities Act and under applicable state securities laws, any shares
issuable upon exercise of this Warrant shall bear a restrictive legend
reflecting the foregoing restrictions on sale or transfer.








21













9.

Notices.  Any notices, consents, waivers, or other communications required or
permitted to be given hereunder must be in writing and will be deemed to have
been delivered personally: (a) upon receipt, when delivered personally; (b) upon
receipt, when sent by facsimile, provided a copy is mailed by U.S. certified
mail, postage prepaid and return receipt requested; (c) three (3) days after
being sent by U.S. certified mail, postage prepaid and return receipt requested;
or (d) one (1) day after deposit with a nationally recognized overnight delivery
service, postage prepaid, in each such case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be: if to the Holder, at the address and facsimile number of the Holder as
shown on the registry books maintained by the Company or its Transfer Agent; and
if to the Company, to Guardian Technologies International, Inc., 516 Herndon
Parkway, Suite A, Herndon, Virginia  20170, attention: CEO, facsimile number
(703) 464-8530.




10.

Amendments. The Company may, in its sole discretion, by supplemental agreement
or pursuant to an amended warrant agreement issued in exchange for this Warrant
Agreement make any changes or corrections to the terms and conditions hereof
which it deems appropriate in order to (a) reduce the Exercise Price; (b) extend
the Expiration Date; or (c) modify such other terms and conditions hereof which
modification, in the judgment of the board of directors of the Company,
provides, when considered under the totality of the circumstances, a net benefit
to or which, in the exercise of such judgment, the board of directors reasonably
determines would not be contrary to the interests of the Holder; provided,
however, that no adverse change in the number or nature of the securities
purchasable upon the exercise of this Warrant, or the Exercise Price, or
acceleration of the Warrant Expiration Date, shall be made without the consent
in writing of the Holder.




11.

Agreement of Warrant Holder.  The Holder, by his acceptance thereof,
acknowledges that:




(a)

The Company and any Transfer Agent may deem and treat the person or entity in
whose name this Warrant Agreement is registered as the Holder and as the
absolute, true and lawful owner of the Warrant for all purposes, and neither the
Company, nor the Transfer Agent shall be affected by any notice or knowledge to
the contrary, except as otherwise expressly provided in Section 5 hereof;




(b)

The Warrant shall be subject in all respects to the terms and conditions set
forth in any amended warrant agreement upon the issuance thereof and upon the
mailing by the Company of notice of the amendment of the terms and conditions of
this Warrant Agreement; and




(c)

Holder shall execute all such further instruments and documents and take such
further action as the Company may reasonably require in order to effectuate the
terms and purposes of this Warrant Agreement.




12.

Severability.  The provisions of this Warrant Agreement shall be considered
severable in the event that any of such provisions are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable.  Such
invalid, void or otherwise unenforceable provisions shall be automatically
replaced by other provisions which are valid and enforceable and which are as
similar as possible in term and intent to those provisions deemed to be invalid,
void or otherwise unenforceable.  Notwithstanding the foregoing, the remaining
provisions hereof shall remain enforceable to the fullest extent permitted by
law.








22













13.

Governing Law.  The validity and construction of this Warrant Agreement and all
matters pertaining hereto are to be determined in accordance with the laws of
the Commonwealth of Virginia without reference to the conflict of law principles
of that state.




14.

Entire Agreement.  This Warrant Agreement is intended to and does contain and
embody the entire understanding and agreement of the Company and the Holder with
respect to the subject matter hereof and there exists no oral agreement or
understanding, express or implied, whereby the absolute, final and unconditional
character and nature of this Warrant Agreement shall be in any way invalidated,
unempowered or affected.




15.

Headings.  The headings in this Warrant Agreement are for convenience of
reference only and are not part of this Warrant Agreement.




[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]





23













IN WITNESS WHEREOF, the Company has caused this Warrant Agreement to be signed
in its name and on its behalf and its corporate seal to be affixed hereon by its
duly authorized officers as of the date of issuance first above written.




GUARDIAN TECHNOLOGIES

   INTERNATIONAL, INC.







[SEAL]

By:

____________________________________

Name:

____________________________________

Title:

____________________________________







Attest:







By:  ______________________________________

Secretary










 





























24













Annex A to Class H Common Stock Purchase Warrant Agreement




FORM OF SUBSCRIPTION




(Complete and sign only upon exercise of the Class H Common Stock Purchase
Warrant

in whole or in part.)




To:

Guardian Technologies International, Inc.




The undersigned, the holder of the attached Class H Common Stock Purchase
Warrant Agreement (No. CFW-___) to which this Form of Subscription applies,
hereby irrevocably elects to exercise the purchase rights represented by such
warrant for and to purchase thereunder _______________ shares of common stock,
$.001 par value per share (the "Common Stock"), from Guardian Technologies
International, Inc. (or such other securities issuable pursuant to the terms of
the Class H Common Stock Purchase Warrant Agreement) and herewith (i) makes
payment of $____________________________ therefor in cash or by certified or
official bank check, and/or (ii) tenders in a cashless exercise
___________________________ warrant shares represented by this Class H Common
Stock Purchase Warrant Agreement for cancellation. The undersigned hereby
requests that the certificate(s) representing such securities be issued in the
name(s) and delivered to the address(es) as follows:




Name:
_______________________________________________________________________________

Address:
_____________________________________________________________________________

Social Security or Taxpayer Identification Number:
__________________________________________

Deliver to:
___________________________________________________________________________

Address:
_____________________________________________________________________________




If the foregoing subscription evidences an exercise of the Class H Common Stock
Purchase Warrant to purchase fewer than all of the shares of Common Stock (or
other securities issuable pursuant to the terms of the Class H Common Stock
Purchase Warrant Agreement) to which the undersigned is entitled under such
warrant, please issue a new warrant, of like tenor, relating to the remaining
portion of the securities issuable upon exercise of such warrant (or other
securities issuable pursuant to the terms of such warrant) in the name(s), and
deliver the same to the address(es), as follows:




Name:
_______________________________________________________________________________
       Address:
_____________________________________________________________________________
     

Dated:
_______________________________________________________________________________

                      




_______________________________________

_______________________________________

(Name of Holder)

(Social Security or Taxpayer Identification

              Number of Holder, if applicable)




_______________________________________

(Signature of Holder or Authorized Signatory)




Signature Guaranteed: _____________________














25













Annex B to Class H Common Stock Purchase Warrant Agreement




FORM OF ASSIGNMENT




(To be executed upon assignment of Class H Common Stock Purchase Warrant)




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
                                          ____________________________ the right
represented by the Class H Common Stock Purchase Warrant Agreement (No. CFW-___)
to which this Form of Assignment applies with respect to
___________________________ of the shares issuable upon exercise of the warrant
together with all right, title and interest therein, and does hereby irrevocably
constitute and appoint the corporate secretary of Guardian Technologies
International, Inc., attorney-in-fact to transfer such Class H Common Stock
Purchase Warrant on the warrant register of Guardian Technologies International,
Inc., the issuer of the Class H Common Stock Purchase Warrant, with full power
of substitution.  Upon such transfer, a new warrant agreement covering the
warrants represented by the Class H Common Stock Purchase Warrant Agreement
(CFW-___) not being so sold, assigned or transferred, shall be issued to and in
the name of the undersigned in accordance with Section 4 of the Class H Common
Stock Purchase Warrant Agreement.




DATED: ___________________________________




Signature: __________________________________




                                                                            

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)










Signature Guaranteed: _______________________





26





